Citation Nr: 9923082	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-34 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  He died in June 1978.  The appellant has been 
recognized as his surviving spouse.  

This is an appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
Committee on Waivers and Compromises which denied entitlement 
to waiver of recovery of an overpayment of improved death 
pension benefits.  The overpayment is in the amount of $490.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of VA death pension 
benefits as surviving spouse of the veteran for many years.  

3.  As of January 1996, the appellant's award was based on 
her Social Security benefits of $713 per month plus a small 
amount of interest less the deductible portion of recurring 
unreimbursed medical expenses of $3,827.

4.  In February 1997, the appellant submitted an eligibility 
verification report and medical expense report reflecting 
unreimbursed medical expenses for 1996 calculated by the 
regional office as $1,819.  

5.  In March 1997, her award of improved death pension was 
terminated effective in January 1996 due to excess income.  
This action resulted in the overpayment in question.

6.  There was minimal fault on the part of the appellant in 
creation of the overpayment of improved death pension 
benefits.  Recovery of the indebtedness would seriously 
impair her ability to meet her necessary living expenses.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

In June 1997, the Regional Office Committee on Waivers and 
Compromises denied the appellant's request for waiver of 
recovery of the overpayment of improved death pension 
benefits.  It was held that there was no evidence of fraud, 
misrepresentation or bad faith on her part in creation of the 
overpayment.  Thus, consideration of her request was not 
barred on the basis of any of those factors.  That 
determination, being favorable to the appellant, has not been 
appealed and is not before the Board for consideration.  
However, it was held that she had been at fault in creation 
of the indebtedness by failing to immediately report the 
change in her recurring unreimbursed medical expenses.  It 
was noted that her financial status report, health, age and 
the fact that she was residing with her two daughters had 
been considered.  It was held that it would not be against 
the principle of equity and good conscience to deny her 
request for waiver of recovery of the overpayment.

In determining whether recovery of an indebtedness from a 
claimant would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

As of January 1996 the appellant's award of improved death 
pension was based on her Social Security benefits plus a 
small amount of interest less the deductible portion of 
recurring unreimbursed medical expenses, about $3,827, which 
the appellant had been paying for medical insurance premiums.  
In February 1997, the appellant submitted an eligibility 
verification report and medical expense report indicating 
that her unreimbursed medical expenses for 1996 had been 
considerably lower than the amount of medical expenses, 
$3,827, which the RO had used to calculate her award in 
January 1996.  Based on that report, the regional office 
calculated the appellant's unreimbursed medical expenses for 
1996 as only $1,819.  Accordingly, it was necessary to 
retroactively terminate her award of improved death pension 
effective in January 1996, thus creating an overpayment in 
her account.

The appellant had been advised by the regional office in 
January and March 1996 that it was using the sum of $3,827 in 
recurring medical expenses as a deduction from the 
appellant's countable income used to calculate her pension 
award.  She had listed that amount as medical insurance 
premiums paid in 1994 on a December 1995 medical expense 
report.  However, on an eligibility verification report 
submitted in April 1996, the appellant indicated that she 
anticipated paying only $1,130 in unreimbursed medical 
expenses during 1996.  Thus, at that point, there was some 
question as to the amount of the appellant's unreimbursed 
medical expenses for 1996 and, although there was some fault 
on the part of the appellant in continuing to accept improved 
death pension based on an incorrect amount of unreimbursed 
medical expenses for 1996, there was also some fault on the 
part of the regional office in failing to clarify the amount 
of her medical expenses when initially put on notice of the 
reduction.  The appellant reached age 65 in January 1996 and 
became eligible for Medicare benefits.  The cost of her 
Medicare was only some $500 for 1996 and she was, 
accordingly, able to significantly reduce the amount she was 
paying for private medical insurance during that year.  This 
resulted in the significantly reduced amount of unreimbursed 
medical expenses the appellant had for 1996.  Under the 
circumstances, the Board concludes that the fault on the part 
of the appellant in creation of the overpayment was minimal 
in nature, and is somewhat mitigated by fault on the part of 
the RO.

On her most recent financial status report dated in April 
1997, the appellant indicated that her monthly income 
consisted of Social Security benefits of $690.  She listed 
monthly expenses of $1,092, which did not include any rent or 
a mortgage payment.  She was residing with her daughters and 
did not have an automobile.  Her assets consisted of a 
certificate of deposit of $1,500 and $140 cash on hand.  Her 
savings were going down since she did not have enough income 
to meet her monthly expenses.  Under such circumstances, it 
appears that recovery of the overpayment would result in a 
financial hardship for the appellant.  In view of the 
appellant's current financial situation, it does not appear 
that waiver of recovery of the overpayment would result in 
any unjust enrichment for her.

In view of the above discussion, the Board concludes that 
recovery of the overpayment of improved death pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
Accordingly, it follows that favorable action in connection 
with the appellant's appeal is in order.  In arriving at its 
decision in this case, the Board has resolved all doubt in 
favor of the appellant.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits is established.  The appeal 
is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

